Title: From George Washington to Lt. Col. Robert Hanson Harrison, 12 January 1777 [letter not found]
From: Washington, George
To: Harrison, Robert Hanson

Letter not found: to Lt. Col. Robert Hanson Harrison, 12 Jan. 1777. In his letter of 20 Feb. 1777 to the Maryland council of safety, Samuel Chase asked the council “to consider the following Extract of a Letter from Genl. Washington to his Friend Colo. Harrison, of 12 [ultimo]. ‘With great Truth I can add, that Heaven alone knows upon what principle they (the Enemy) act, or by what Means, they are kept quiet. That we are not able to make the least Stand, if they move, is as clear as the Sun in its’ meridian Brightness. Whilst you are at an Expence equal to the Maintainance of a large Army, & expect that We are very strong, We have scarce Men enough to mount the Common Guards’” (Smith, Letters of DelegatesPaul H. Smith et al., eds. Letters of Delegates to Congress, 1774–1789. 26 vols. Washington, D.C., 1976–2000., 6:328–30).